Citation Nr: 1748637	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  12-33 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to tactical herbicides, or in the alterative, as due to exposure to methyl ethyl ketone (MEK) or toluene.

2.  Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to exposure to tactical herbicides, or in the alterative, as due to exposure to MEK or toluene.

3.  Entitlement to service connection for chronic lymphocytic leukemia/small lymphocytic lymphoma, to include as due to exposure to tactical herbicides, or in the alterative, as due to exposure to MEK or toluene.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to August 1972 and from June 1976 to May 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  These claims were also subsequently denied in a July 2011 rating decision.  

This case was previously before the Board in July 2016 and December 2016, when the claims herein were remanded for further development.  They now return for appellate review.  

In September 2016, the Veteran provided testimony at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

As noted in the prior Board remands, in a July 2015 notice of disagreement, the Veteran seemed to raise issues of entitlement to service connection for a kidney stone, entitlement to an increased evaluation for colonic polyps status post excision, and whether new and material evidence has been received to reopen claims of entitlement to service connection for hypertension and diverticulitis.  Although a May 2017 VA memorandum reflects that these issues were referred to the RO, the record does not reflect any action has been taken.  Additionally, in a May 2017 statement, the Veteran also, in part, again seemed to raise the issues of entitlement to service connection for a kidney stone and whether new and material evidence has been received to reopen the claims of entitlement to service connection for diverticulitis and a heart disability.  In this regard, effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150 (a).  38 C.F.R. § 3.155 (a).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  Therefore, the Veteran's July 2015 statement is again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As an initial matter, following the issuance of the May 1, 2017 supplemental statement of the case issued for the appeal herein, additional relevant evidence was submitted by the Veteran.  Specifically, on May 24, 2017, VA received from the Veteran, an article from the Agency for Toxic Substances & Disease Registry, which addressed frequently asked questions for 2-Butanone, also known as MEK.  Neither the Veteran nor his representative has waived RO initial review of this evidence.  38 C.F.R. § 20.1304(c) 2016.  The Veteran's VA Form 9, Appeal to Board of Veterans' Appeals, was received prior to February 2, 2013, such that waiver of AOJ consideration is not presumed, as section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amended 38 U.S.C. § 7105 by adding new paragraph (e), is not applicable.  Thus, a remand is required so that the RO may consider all the evidence of record with regard to entitlement to service connection for diabetes mellitus, type II, non-Hodgkin's lymphoma and chronic lymphocytic leukemia/small lymphocytic lymphoma, prior to Board appellate consideration.

Furthermore, pursuant to the December 2016 Board remand, with respect to the claims for entitlement to service connection for diabetes mellitus, type II, non-Hodgkin's lymphoma, and chronic lymphocytic leukemia/small lymphocytic lymphoma, in January 2017, a hematologic and lymphatic conditions, including leukemia, disability benefits questionnaire and a diabetes mellitus disability benefit questionnaire, each provided by the same examiner, were obtained and associated with the record.  The January 2017 VA examiner found, in pertinent part, that MEK, a solvent used to remove paint, has no listed toxicities, even in large quantities, that would cause diabetes mellitus, type II, B-cell lymphoma or chronic lymphocytic leukemia.  Therefore, January 2017 VA examiner provided a negative nexus opinion as to these disabilities.  However, as noted above, in May 2017, the Veteran submitted an article which noted the medical complications of 2-Butanone, also known as MEK.  While the article did not specifically address the disabilities at issue in this appeal, the article did note that the Department of Health and Human Services, International Agency for Research on Cancer, and Environmental Protection Agency, had not classified 2-butanone as to its human carcinogenicity.  However, the article did state the known health effects to people from exposure to 2-butanone were irritation of the nose, throat, skin, and eyes, and that if 2-butanone was breathed along with other chemicals that damage health, it could increase the amount of damage that occurred.  The article further stated that serious health effects in animals had been seen only at very high levels, and when breathed, these effects included birth defects, loss of consciousness, and death.  Additionally, in a May 2017 statement, the Veteran reported, in part, that his hands became numb and he felt dizzy after exposure.  A nexus opinion which considers the additional relevant articles would be useful in adjudicating the appeal.

Finally, in an October 2009 statement, the Veteran also referenced exposure to MEK and toluene, and linked such to his chronic lymphocytic leukemia; however, an opinion as to the disabilities at issue as a result of exposure to toluene has not been obtained.  Thus, upon review, the Board finds, in order to satisfy VA's duty to assist, a remand is warranted in order to obtain an addendum opinion for these claims which addresses the issues discussed above.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Request a VA addendum opinion from the examiner who provided the January 2017 disability benefits questionnaires.  If the examiner is not available, request the VA addendum opinion from a suitable substitute.  Provide a copy of this remand and the claims file to the examiner for review.  If deemed necessary by the examiner in order to provide the requested opinion, the Veteran should be scheduled for an examination and properly notified of such.  The examiner is asked to address the following:

Whether it is at least as likely as not (50 percent or greater probability) that diabetes mellitus, type II, non-Hodgkins lymphoma and/or chronic lymphocytic leukemia, are related to the Veteran's periods of active duty service, including to any exposure to MEK or toluene, with consideration of the Veteran's May 2017 statement regarding numbness and dizziness and the article regarding 2-butanone (MEK) also received by VA in May 2017. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

2.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal herein, with consideration of all evidence of record, to include since the issuance of the May 2017 supplemental statement of the case.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

